Stacy, J.,
dissenting in part: I think the forty-fifth exception, or the one directed to his Honor’s refusal to hear and consider the defendants’ motion for a new trial, based upon the alleged misconduct of the jury, is fatal, and should he held for reversible error. I have no desire to controvert the well settled principle that ordinarily the disposition of such matters is reposed in the sound discretion of the trial court; but, to my mind, the instant case does not come within the rule stated. The exception presents a legal rather than a discretionary ruling, and it comes to us as a question of law; otherwise I should be content.
This proceeding was instituted upon a petition for partition, and subsequently converted into an action of ejection. After the issues had been given to the jury for their consideration, they were permitted to go upon the lands and to view the locus in quo. This was done without permission of the court or consent of counsel. “One or two of the jurors went into the yard and asked a woman how far the lands went back, and she informed them that the land went back to the fence on one side and to the hog-pen on the other. The lands had been recently plowed, and they were in clear view from the position the jury occupied.”
The officer in charge of the jury remarked in the presence of counsel for the defendants that the jury, while out walking, had gone, over the lands in controversy, but he said nothing about their having talked to the woman in the yard. This remark was made on Friday morning, just before the opening of court, approximately four hours before the *668jury returned its verdict, and was not called to tbe attention of tbe judge until after tbe verdict bad been received. During tbe major portion of tbis time, however, it should be said, counsel for defendants, as well as tbe court, were engaged in tbe trial of another cause. I now quote from tbe record:
“Upon tbe foregoing finding of facts tbe court was of tbe opinion that tbe aforesaid conduct of tbe jury might have been prejudicial to tbe defendants and their cause, but refused and declined to set aside tbe verdict for reasons stated by tbe court as follows:
“ 'That both of counsel for defendant remained quiet when tbe court finds that they should and could have been diligent and called tbe court’s attention to tbe matter, and having failed to call the court’s attention to tbe matter and waiting until tbe jury bad returned their verdict, and having failed to make their motion for a mistrial in apt time, tbe court concludes, and so finds, that they are now estopped to impeach tbe verdict of tbe jury upon tbe facts presented to and as found by tbe court, and tbe motion is denied.’ ”
It should be remembered that the most hurtful part of the conduct of tbe jury, to wit, tbe conversation they bad with tbe woman on tbe place, was not known to counsel prior to the' rendition of the verdict. Tbis fact seems to have been overlooked by his Honor below, and herein lies tbe. error. It will be readily conceded that if tbe matter were subject to correction, and bad been known, and counsel remained silent when it was their duty to speak, they ought not to be beard now. But if tbe defendants were entitled to a venire de novo, as a matter of right, why should their motion be denied simply because it is made for a new trial rather than for a mistrial? S. v. Miller, 18 N. C., 500. These subtle distinctions and technicalities were considered material at tbe common law, but not so with us under tbe Code of Civil Procedure. To deny a legal right merely for tbe observance of form is to forsake tbe substance for tbe shadow. Indeed, this would be keeping tbe spirit of tbe new and more liberal practice to tbe ear and breaking it to tbe hope.
Speaking to tbis question in S. v. Tilghman, 33 N. C., 553, Pearson, J., says: “We take tbis plain position: If tbe circumstances are such as merely puts suspicion on tbe verdict by showing, not that there was, but that there might have been undue influence brought to bear on tbe jury, because there was opportunity and a chance for it, it is a matter within the discretion of tbe presiding judge. But if the fact be that undue influence was brought to bear on tbe jury, as if they were fed at tbe charge of the prosecutor or tbe prisoner, or if they be solicited and advised bow their verdict should be, or if they have other evidence than that which was offered on the trial (italics mine), in all such cases *669there bas, in contemplation of lawj been no trial; and this Court, as a matter of law, will direct a trial to be bad.”
Time forbids a more extended investigation, but tbe foregoing will suffice to indicate tbe outline and basis for tbe reasons wbicb constrain me to dissent from tbe otherwise clear and forceful opinion of tbe Court.